DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 2, the first occurrence of “include” should be replaced with -includes-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a fluid" in line 3.  The antecedent basis for this limitation is confusing, since it has been previously recited.
Claim 11 recites the limitation "the one or more engagement switches" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, since “an engagement switch” was previously recited.  Appropriate correction is required (the recitation of “the engagement switches” in line 3 should also be noted).
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 19 does not appear to further limit the subject matter of independent claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It should be noted that claim 20 has been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman, U.S. 2011/0306968 (hereinafter Beckman) in view of Worrell, U.S. 2015/080876 (hereinafter Worrell).
Regarding claims 1, 3, 14, and 19, Beckman discloses (note figs. 1-5) an instrument comprising: opposing jaws (120A-B) having tissue-engaging surfaces and a proximal pivot; a reciprocating blade (140); a channel (142A-B) extending along a length of the jaws and defined 
Regarding claim 4, Beckman discloses (note figs. 1-5; paragraphs 76-77) an instrument wherein the fluid distribution system includes one or more fluid pumps (180).
Regarding claims 5, 7, 9, 15, and 16, Beckman discloses an instrument having a fluid distribution system including a fluid line and pump.  However, the cited embodiment of Beckman (even after the modification above) fails to explicitly disclose a fluid reservoir including a refill port, as well as a fluid line including a valve, wherein an engagement switch is 
Regarding claim 8, Beckman discloses (note figs. 1-5; paragraph 79) an instrument wherein the one or more pumps include an ‘engagement switch’ (switch components disposed under ‘124’).
Regarding claim 10, Beckman discloses (see above) an instrument wherein the fluid (e.g., water) could necessarily be described as ‘a bio-compatible anti-stick solution’.
Regarding claims 11-12, Beckman discloses (see above) an instrument wherein the engagement switches are in communication with an ‘activation device’ (124) that assists in moving the engagement switch during pump operation, wherein the activation device is 
Regarding claim 17, Beckman discloses (note figs. 1-5) an instrument having a rotatable ‘cam’ (124) that activates the pump in the fluid distribution system (note paragraph 79).  It should be noted that the claimed procedural limitations would necessarily be met during routine operation of this device.        
Regarding claim 21, Beckman discloses (note figs. 1-5) an instrument wherein the tissue-engaging surface comprises one or more conduction plates (175A/175B).

Claims 6, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Worrell as applied to claims 1, 3-5, 7-12, 14-17, 19, and 21 above, and further in view of Shadduck, U.S. 2010/0160905 (hereinafter Shadduck).
Regarding claims 6, 13, and 18, Beckman discloses an instrument having a fluid distribution system including a fluid line and an external pump (note paragraph 76).  However, Beckman fails to explicitly disclose (even after the modification above) a pump including a fluid reservoir, wherein the pump comprises a syringe.  Shadduck teaches (note paragraph 45) an instrument comprising a pump having a fluid reservoir, wherein the pump comprises a syringe.  It is well known in the art that these different fluid distribution configurations are widely-considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise a syringe pump having a fluid reservoir.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid .             

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman in view of Worrell as applied to claims 1, 3-5, 7-12, 14-17, 19, and 21 above, and further in view of Woloszko, U.S. 7,070,596 (hereinafter Woloszko).
Regarding claim 20, Beckman discloses an instrument having a fluid distribution system including a fluid line and pump.  However, Beckman fails to explicitly disclose (even after the modification above) a pump that meters out a predetermined amount of fluid.  Woloszko teaches (note col. 37, line 30) an instrument comprising a pump that meters out a predetermined amount of fluid.  It is well known in the art that these different fluid distribution configurations are widely-considered to be interchangeable, and that the inclusion of a metered pump would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Beckman to comprise a pump that meters out a predetermined amount of fluid.  This is because this modification would have merely comprised a simple substitution of interchangeable fluid distribution configurations in order to increase safety and efficiency (see MPEP 2143).  It should be noted that this modified device would necessarily meet the cited method claims during its routine operation.             


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794